DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/27/2021 are acknowledged.  Claims 1, 8-10, 13, 17 and 21 are amended; claims 6, 14 and 16 are canceled; claims 1-5, 7-13, 15 and 17-31 are pending; claims 10-13, 15, 17 and 22-31 are withdrawn; claims 1-5, 7-9 and 18-21 have been examined on the merits.

Claim Objections
The objections to claims 1, 8-9 and 21, as set forth at pp. 3 of the previous Office Action, are withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 7-9 and 18-21 under 35 U.S.C. § 112(a), as set forth at pp. 3-6 of the previous Office Action, is withdrawn in view of the amendment of the claims.

Claim Rejections - 35 USC §§ 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5, 7, 18-19 and 21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Klein et al., WO 2011/144304 (Foreign patent document cite N, PTO-892, 11/12/2019; herein “Klein”).
Klein teaches compositions for lysing (disrupting) bodily samples (Abst.) wherein the bodily sample can be solid tissue samples such as human bodily tissue or lung biopsy (i.e. a sample of solid tissue) (p. 20, ¶2 – p. 21, ¶2) wherein the composition comprises at least one chaotropic agent, at least one reducing agent, at least one proteolytic enzyme and beads (pp. 3-4, spanning ¶; p. 32, ¶2) wherein the chaotropic agent is most preferably guanidinium hydrochloride which can be at a concentration of 0.5 – 1 M (p. 34, ¶2; ll. 14-15: “For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in a concentration of 0.2 M, 0.5 M, 0.8 M, 1.0 M,...”), i.e. the composition comprises 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent, wherein the at least one proteolytic enzyme (enzyme for enzymatic 
The instant claims are drawn to compositions not to methods.  The preamble (“A composition for disrupting a sample of solid tissue”) does not recite any limitations to the structure of the composition but is merely a recitation of an intended use; hence, the preamble is not considered a limitation and is of no significance to claim construction (“If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.”, MPEP 2111.02 (II)).  Compositions are defined by their constitution, not by an intended use or application.
Klein teaches that the lysis composition can comprise non-ionic surfactants such as sarkosyl (pp. 24-25, spanning ¶) anticipating claim 19.
Klein teaches that the lysis composition can comprise caspase (p. 13, ¶1) which would constitute at least one additional enzyme other than the enzyme for enzymatic lysis because caspases are involved in regulation of apoptosis not in the lysis of tissue, anticipating claim 3.
It is believed that Klein anticipates claims 1-5, 7, 18-19 and 21 because Klein teaches all the limitations of the compositions within the four corners of the document.  prima facie obvious over the disclosure of Klein.

Response to Arguments
Applicant's remarks filed 9/27/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1-5, 7, 18-19 and 21 under 35 U.S.C. § 102(a)(1)/102(a)(2) or alternatively under 35 U.S.C. §103 over Klein (WO2011/144304), Applicant alleges that Klein does not teach a composition comprising 0.5 – 1 M guanidinium hydrochloride as the sole chaotropic agent and that a person of ordinary skill in the art would not have envisaged a composition comprising 0.5 – 1 M guanidinium hydrochloride as the sole chaotropic agent (Remarks, p. 11, ¶3: “In particular, Klein does not teach a composition comprising "0.5 M to 1 M guanidinium hydrochloride as the only chaotropic agent."”, emphasis in Remarks; p. 12, ¶2: “And, a person of ordinary skill in the art (POSA) reading Klein would not have "at once envisaged" the claimed combination of elements comprising 0.5 M to 1 M of guanidinium hydrochloride as the only chaotropic agent”).  This is thoroughly For example, the at least one chaotropic agent, preferably guanidinium hydrochloride, may be present in a concentration of 0.2 M, 0.5 M, 0.8 M, 1.0 M,...” (p. 34, ¶2; ll. 14-15), i.e. the compositions comprise 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent.  Hence, Klein clearly anticipates compositions comprising 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent which a person of ordinary skill in the art would clearly immediately envisaged.
Applicant further argues that Klein’s statement that the optimal concentration of the chaotropic agent in the lysis buffer will depend upon the application in which it is used would lead the skilled artisan to select higher concentrations of guanidinium hydrochloride in the lysis buffer (Remarks, pp. 12-13).  This is unpersuasive because the claims are not drawn to a method but to a composition and Klein anticipates the claimed composition.
Applicant further argues that a person of ordinary skill in the art would not have found a composition comprising 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent obvious because other prior art uses higher concentrations of guanidinium hydrochloride in lysis compositions.  This is completely unpersuasive because Klein explicitly teaches lysis compositions comprising 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent (p. 34, ¶2; ll. 14-15); hence, a person of ordinary skill in the art would not have found a composition comprising 0.5 – 1 M guanidinium hydrochloride as the only chaotropic agent obvious because Klein teaches such a lysis composition.


Claim Rejections - 35 USC § 103
Claims 1-5, 7-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Klein in view of Baer et al., US 2011/0281259 (cite US3, IDS, 2/13/2020).
The discussion of Klein in regard to claims 1-5, 7, 18-19 and 21 set forth in the rejection above is incorporated herein.
Klein teaches compositions for disrupting solid tissue material comprising particles wherein the particles are recited as being 200 µm to 2 mm in size (p. 13, ¶2) but Klein does not specifically recite particles greater in size than 2 mm or greater in size than 3 mm.  However, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use particles greater than 2 or 3 mm in size in the lysis compositions of Klein as taught by Baer.
Baer teaches methods and compositions for the decomposition of biological samples (Abst.) wherein the biological samples are human or animal tissues [0024], i.e. compositions for disrupting solid tissue material wherein the tissue is human or animal derived solid tissue, wherein particles (steel beads) with a size of 5 mm are used in the composition to disrupt the tissue ([0027], [0049], [0053]), which Baer teaches causes greater turbulences which causes the tissue to be ground to a higher degree [0049]; hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to use particles with a size greater than 2 mm and prima facie obvious.
Regarding claim 20, Baer teaches that if the end goal is DNA isolation that RNase should be added to the lysis composition ([0050], [0053]).  Hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add RNase to the lysis compositions of Klein because it allows the further purification of DNA from the sample; therefore, claim 20 is prima facie obvious.

Response to Arguments
Regarding the rejection of claims 1-5, 7-9 and 18-21 under 35 U.S.C. § 103 over Klein in view of Baer, Applicant argues (p. 16) that Baer does not overcome the deficiencies of Klein.  The alleged deficiencies of Klein are discussed at length at pp. 6-8 supra and will not be replicated here.  Klein clearly anticipates or makes obvious instant claims 1-5, 7, 18-19 and 21 as set forth in the rejection on pp. 2-6 supra.  
Applicants’ argument regarding the rejection over Klein in view of Baer is unpersuasive and the rejection is maintained.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651